DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 January 2021 containing remarks and amendments to the claims.
Claims 1-14 and 16-25 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway (US 2004/0222164) in view of Brossmer (CA 2428544).
Regarding claim 1, Conaway teaches a process for mixing oil sands mixture with water to create oil sands slurry [0002], [0028-36]; the oils sands slurry comprising hydrocarbons, clay, sand, water, hydrogen peroxide (which Examiner considers to read on the claimed “bubbling agent” and free of added surfactants) [0028-0036]; conditioning the oil sands slurry such that the bubbling agent produces bubbles within the oil sand slurry [0031]; at least a portion of the sand settles out from the oil sands slurry [0031]; and the bubbles interact with the hydrocarbons to cause at least a portion of the sand and clay to separate from the hydrocarbons [0058], [0061], [0036] and produce a hydrocarbon froth at a top of the oil sands slurry [0028-0036].  Conaway teaches that the presence of alkali material is optional [0073].  Conaway teaches that the slurry can be acidic or neutral [0029], which would read on the claimed pH at or below 7.  Conaway additionally notes that acid can be added at any point to adjust the pH [0033].  Conaway teaches that the hydrogen peroxide is capable of separating the bitumen from the tar sands in the absence of mechanical mixers and alkaline surfactants [0018], which Examiner considers to read on the claimed “gentle mixing”.  Further, since Conaway teaches separation of the froth phase from the clay phase, it is noted that mixing induced dispersion is avoided [0058], [0061].  
Conaway does not explicitly disclose the bubbling agent comprising metal compounds present in the oil sands material that acts as a catalyst.
However, Brossmer teaches a similar process for oil sands extraction.  Bossmer teaches that under normal tar sand extraction circumstances, mineral solids fraction of the tar sands (which would inherently include metals) act as a catalyst for extraction [0025].
Therefore, it is expected that the metals in the Conaway tar sands would act as a catalyst, in view of Brossmer teaching that such interaction occurs. 
Regarding claim 2, Examiner considers the Conaway hydrogen peroxide to read on the claimed “oxidant” [0028-0034].
Regarding claim 3, Bossmer teaches adding supplemental catalyst to the slurry in order to accelerate hydrogen peroxide decomposition [0025].
Therefore, it would have been obvious to the person having ordinary skill in the art to have added additional catalyst as disclosed by Bossmer, for the benefit of accelerating the separation process.
Regarding claims 4-6, it is expected that the same settling of some metals and some rising with the froth would occur, since the same process steps as claimed are disclosed by the prior art of record.  It is not seen where Applicant has distinguished the process steps in this regard. 
Regarding claim 7, Examiner considers the conditioning steps described by Conaway and Bossmer above to read on the claimed conditioning of the catalyst.  
Regarding claim 10, Conaway teaches neutral pH of 7 [0032] and a temperature of about 80°C [0029].
Regarding claim 11, since the prior art teaches the same bubbling agent as applied to the claims above, it is expected that the same exothermic reactions would occur.  It is not seen where Applicant has distinguished the claim language in this regard.
Regarding claim 12
Regarding claim 13, Examiner considers the oil sands slurry to be free of sodium ions, since it contains the same components, as discussed above.  Further in this regard, Brossmer teaches that the alkali components could include calcium based components [0025], which would not include sodium.

Claims 8-9, and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway (US 2004/0222164) in view of Brossmer (CA 2428544) as applied to claim 1 above, and alternatively in further view of Belanger (CA 2890976).
Regarding claims 8, 14-15, and 17, the previous combination teaches the limitations of claim 1, as discussed above.
Conaway teaches that the pH may be adjusted by adding acid at any point in the process [0033] (which would be a reduction).  Conaway teaches that the slurry can be at neutral or acidic conditions [0029].  Conaway also teaches a pH of 7 [0032], which Examiner considers to be close to the claimed range of “around 6”.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Alternatively, Belanger teaches a similar process for treatment and separation of bitumen froth streams.  Belanger teaches adjusting pH to about 6 in order to obtain the desired separation [0022].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Belanger pH optimization, in order to obtain the desired separation.
Regarding claim 9, Brossmer teaches a similar process for oil sands extraction.  Bossmer teaches that under normal tar sand extraction circumstances, mineral solids fraction of the tar sands (which would inherently include metals) act as a catalyst for extraction [0025].
Regarding claim 18, Conaway teaches addition of acid to adjust the pH [0033].  Examiner notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected an appropriate acid, such as one without sulfur.  It is not seen where such a selection would result in any new or unexpected results.  
Regarding claims 16, 19-20, Conaway teaches treating the froth with heat and additional oxidant as is known in art to recover bitumen from froth and remove entrained mineral fractions [0073].  
Regarding claim 21, Brossmer teaches that iron 2+ or 3+ components found within the tar sands fractions can be used to catalyze the process [0025].  Examiner notes that pyrite is Fe 2+ found in tar sands (note evidence from Applicant’s instant specification page 9).
Therefore, it is expected that the Fe 2+ found in the tar sands of would be the same pyrite (FeS), since they are the same Fe 2+ found in tar sands.  
Regarding claim 22, the previous combination teaches the same controlling of pH to the same level, therefore it is expected that the same control of pyrite degradation would result.  
Regarding claim 23, Conaway teaches separating hydrocarbons, water and solids from the froth [0073].  
Regarding claim 24, Brossmer teaches that the catalytic material is found in the mineral component of the tar sands solids [0025].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used solids recycle as a source of additional catalyst if needed, since Brossmer teaches such material contains the catalytic material.
Regarding claim 25, Conaway teaches mixing the bitumen froth with diluent [0073] and utilizing centrifugal separation [0069].
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belanger (CA 2,177,018) – referenced in US 20040222164, teaches using hydrogen peroxide in the absence of shear and the absence of alkaline reagents
Conaway (US 6,576,145) – teaches using hydrogen peroxide to separate bitumen from tar sands
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771